     Case 1:20-cv-01078-AWI-SKO Document 10 Filed 04/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    DEONRAY STANLEY,                                  Case No. 1:20-cv-01078-SKO (PC)
12                       Plaintiff,                     ORDER TO SHOW CAUSE WHY ACTION
                                                        SHOULD NOT BE DISMISSED FOR
13            v.                                        FAILURE TO COMPLY WITH THE
                                                        COURT’S ORDER
14    K. TOOR,
                                                        21-DAY DEADLINE
15                       Defendant.
16

17          On March 8, 2021, the Court issued a screening order directing Plaintiff to file a first
18   amended complaint or a notice of voluntary dismissal within 21 days. (Doc. 9.) Although more
19   than the allowed time has passed, Plaintiff has not complied with the screening order.
20          The Local Rules, corresponding with Federal Rule of Civil Procedure 11, provide,
21   “[f]ailure of counsel or of a party to comply with . . . any order of the Court may be grounds for
22   the imposition by the Court of any and all sanctions . . . within the inherent power of the Court.”
23   Local Rule 110. “District courts have inherent power to control their dockets” and, in exercising
24   that power, may impose sanctions, including dismissal of an action. Thompson v. Housing Auth.,
25   City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action based on a
26   party’s failure to prosecute an action, obey a court order, or comply with local rules. See, e.g.,
27   Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with a
28   court order to amend a complaint); Malone v. U.S. Postal Service, 833 F.2d 128, 130-31 (9th Cir.
     Case 1:20-cv-01078-AWI-SKO Document 10 Filed 04/22/21 Page 2 of 2


 1   1987) (dismissal for failure to comply with a court order); Henderson v. Duncan, 779 F.2d 1421,

 2   1424 (9th Cir. 1986) (dismissal for failure to prosecute and to comply with local rules).

 3            Accordingly, the Court ORDERS Plaintiff to show cause in writing, within 21 days of the

 4   date of service of this order, why this action should not be dismissed for his failure to comply

 5   with the Court’s order. Alternatively, within that same time, Plaintiff may file a first amended

 6   complaint curing the deficiencies identified in the screening order (Doc. 9) or a notice of

 7   voluntary dismissal of this case. Failure to comply with this order will result in a

 8   recommendation that this action be dismissed for failure to state a claim and to obey court

 9   orders.

10
     IT IS SO ORDERED.
11

12   Dated:     April 22, 2021                                    /s/   Sheila K. Oberto                .
                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      2
